UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):April 27, 2010 CFS BANCORP, INC. (Exact name of registrant as specified in its charter) Indiana 000-24611 35-2042093 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 707 Ridge Road,Munster, Indiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(219) 836-5500 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Form 8-K/A is filed as an amendment (“Amendment No. 2”) to the Current Report on Form 8-K filed by CFS Bancorp, Inc. (the “Company”) with the Securities and Exchange Commission on May 3, 2010 and amended pursuant to a Form 8-K/A filed with the Commission on May 5, 2010.Amendment No. 2 is being filed to amend only Item 5.07 to include the final voting results received from the Inspector of Election for the Company’s annual meeting of shareholders held on April 27, 2010. Item 5.07Submission of Matters to a Vote of Security Holders. The Company held its annual meeting of shareholders on April 27, 2010 (the “Annual Meeting”).The final voting results, as received on May 7, 2010 from the Inspector of Election for the Annual Meeting, relating to the matters voted on at the Annual Meeting are as follows: 1.The election of a class of two directors to serve for a three-year term expiring in 2013 and until their successors are elected and qualified. BROKER NAME FOR WITHHELD ABSTAIN NON-VOTES Thomas F. Prisby 93,901 33,037 -0- John W. Palmer 160,586 1,433 -0- Frank D. Lester 98,623 31,334 -0- 2.The appointment of BKD, LLP as the independent registered public accounting firm for the Company for the year ending December 31, 2010. FOR AGAINST ABSTAIN The final voting results were consistent with the preliminary voting resultsdisclosed by the CompanyinitsForm 8-K/A filed with the Commission on May 5, 2010. Attached is the Company’s press release dated May 7, 2010 announcing the reelection of Thomas F. Prisby and the election of John W. Palmer to its Board of Directors. Item 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits The following exhibit is filed herewith. Exhibit NumberDescription 99.1 Press Release dated May 7, 2010 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 7, 2010 CFS BANCORP, INC. By:/s/ Joyce M. Fabisiak Joyce M. Fabisiak Vice President 3 EXHIBIT INDEX Exhibit Number
